DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figs. 4-5, claims 1-2, 5-6, 9-10, 19) in the reply filed on 10/28/2020 is acknowledged.
Claims 3-4, 7-8, 11-18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“expansion unit” in claim 6;
“main compression control unit” in claim 9;
“first compression control unit” in claim 10;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the expansion unit appears to be drawn to an expansion valve (paragraph [0045] of the USPGPUB), the main compression control unit and first compression control unit appear to be drawn to a variable frequency drive (per paragraphs [0074] and [0082] of USPGPUB).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saysset (US 2008/0302133).

Regarding claim 1, Saysset teaches a carbon dioxide capturing apparatus (see Title, Abstract) comprising: 
a heat exchanger (204, Fig. 1, see paragraph [0075]) configured to cool primary coolant (see paragraph [0080] which notes the coolant flowing in the path 210 which is connected to the heat exchanger 204) using heat exchange between the primary coolant and liquefied natural gas (LNG) (see LNG entering 200 via line 201 in Fig. 1, further see paragraph [0075]); 
a chiller (120130, Fig. 1, see paragraph [0080], [0089]) connected to the heat exchanger and configured to discharge capturing coolant (see paragraph [0090] which notes a fluid 
a capturing cooler (140, Fig. 1, see paragraph [0094]) configured to capture carbon dioxide (see paragraph [0095]) contained in flue gas by performing a heat exchange between the capturing coolant discharged from the chiller and the flue gas (see paragraph [0090] which notes the capturing coolant sent to 140 in Fig. 1).  

Regarding claim 2, Saysset teaches the carbon dioxide capturing apparatus according to claim 1, wherein the cooling material is the primary coolant supplied from the heat exchanger (see 133, Fig. 1, which is connected to 210 which cycles the primary coolant), and the chiller cools the capturing coolant using the primary coolant supplied from the heat exchanger (see arrangement in Fig. 1 where 133 and 134 are positioned next to each other and thus result in at least indirect heat exchange. .

Allowable Subject Matter
Claim 19 is allowed.
Claims 5-6, 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Saysset (US 2008/0302133).

a gas cooler configured to cool the flue gas before the flue gas flows into the capturing cooler, wherein the heat exchanger is connected to a coolant supply line for transferring the coolant discharged from the heat exchanger to the coolant supply line and is connected to a coolant recovery line for transferring the coolant discharged from the gas cooler to the heat exchanger, and wherein the chiller is connected to the coolant supply line and the coolant recovery line.  
Specifically, Saysset teaches an analogous structure to the claimed invention but completely lacks a teaching regarding a gas cooler which cools flue gas before the flue gas flows into the capturing cooler. The structural limitations regarding the gas cooler are further not taught by Saysset.
Thus, in the Examiner’s opinion a modification would not be obvious and the dependent claim 5 would not be obvious to modify the prior art structure to have the claimed invention without improper hindsight of claim 5, with dependent claims therefrom are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763